
	

113 HCON 26 IH: Recommending the posthumous award of the Medal of Honor to Sergeant Rafael Peralta.
U.S. House of Representatives
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 26
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2013
			Mr. Hunter (for
			 himself, Mr. Becerra,
			 Mr. Valadao,
			 Mr. Turner,
			 Mr. Jones,
			 Mr. Grimm,
			 Mr. Cárdenas,
			 Mr. Vargas,
			 Mr. Peters of California,
			 Mrs. Napolitano,
			 Mr. Cook, Mr. Kinzinger of Illinois,
			 Mr. Gallego,
			 Mr. Grijalva,
			 Mr. Miller of Florida,
			 Mr. Calvert,
			 Mr. Guthrie,
			 Mr. Wilson of South Carolina,
			 Mr. Diaz-Balart,
			 Mr. Murphy of Pennsylvania,
			 Mr. LaMalfa,
			 Mr. Southerland,
			 Mr. Denham,
			 Mr. Amodei,
			 Mr. Issa, Mrs. Roby, Mr.
			 Runyan, and Mrs. Davis of
			 California) submitted the following concurrent resolution; which
			 was referred to the Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Recommending the posthumous award of the
		  Medal of Honor to Sergeant Rafael Peralta.
	
	
		Whereas in November 2004, the Marine Corps led combat
			 operations to retake the insurgent stronghold of Fallujah, Iraq, as part of
			 Operation Phantom Fury;
		Whereas Marine Corps Sergeant Rafael Peralta and thousands
			 of other Marines entered the city of Fallujah, coming into immediate contact
			 with the enemy and engaging in some of the most intense combat of the entire
			 Iraq war;
		Whereas Sergeant Peralta, serving with 1st Battalion, 3rd
			 Marines, cleared scores of houses for days and on November 14, 2004, asked to
			 join an under-strength squad;
		Whereas the following morning, as Sergeant Peralta and his
			 squad of Marines cleared their seventh house of the day, a close-quarter
			 firefight erupted;
		Whereas Sergeant Peralta, attempting to move out of the
			 line of fire, was hit in the back of the head by a fragment from a ricocheted
			 bullet;
		Whereas the insurgents, in the process of fleeing the
			 house, threw a fragmentation grenade through a window, landing directly near
			 the head of Sergeant Peralta;
		Whereas Sergeant Peralta reached for the grenade and
			 pulled it into his body, absorbing the blast and shielding the other Marines
			 who were only feet away;
		Whereas Sergeant Peralta, on November 15, 2004, made the
			 ultimate sacrifice to save the lives of his fellow Marines;
		Whereas Sergeant Peralta was posthumously recommended by
			 the Marine Corps and the Department of the Navy for the Medal of Honor;
		Whereas seven eyewitnesses confirmed that Sergeant Peralta
			 smothered the grenade with his body, with four of the accounts, taken
			 independently, stating that he gathered the grenade with his right arm;
		Whereas the historical standard for the Medal of Honor is
			 two eyewitness accounts;
		Whereas in 2008, Sergeant Peralta’s Medal of Honor
			 nomination was downgraded to the Navy Cross after an independent panel
			 determined that Sergeant Peralta could not have deliberately pulled the grenade
			 into his body due to his head wound, despite seven eyewitness accounts stating
			 that he did so;
		Whereas in 2012, new and previously unconsidered evidence,
			 consisting of combat video and an independent pathology report, was submitted
			 to the Department of the Navy;
		Whereas based on the new evidence, a review of the case
			 was initiated;
		Whereas in December 2012, despite an announcement of the
			 Navy’s support for upgrading Sergeant Peralta’s Navy Cross to the Medal of
			 Honor, the upgrade was declined;
		Whereas the citation for Sergeant Peralta’s Navy Cross
			 states, “without hesitation and with complete disregard for his own personal
			 safety, Sergeant Peralta reached out and pulled the grenade to his body,
			 absorbing the brunt of the blast and shielding fellow Marines only feet
			 away”;
		Whereas Sergeant Peralta wrote to his brother in the days
			 preceding his death, saying, I’m proud to be a Marine, a U.S. Marine,
			 and to defend and protect the freedom and Constitution of America. You should
			 be proud of being an American citizen.;
		Whereas Sergeant Peralta, who was born in Mexico and
			 immigrated with his family to San Diego, California, enlisted in the Marine
			 Corps on the same morning he received his proof of permanent residence,
			 commonly known as a green card; and
		Whereas Sergeant Peralta and his fellow Marines are an
			 inspiration for their service, selflessness, and sacrifice: Now, therefore, be
			 it
		
	
		That Congress—
			(1)honors Sergeant Rafael Peralta, as a
			 Mexican-American who joined the Marine Corps on the same day he received his
			 permanent residence status, for his dedication to the Marine Corps and the
			 United States and for upholding the highest standards of military
			 service;
			(2)recognizes that
			 Sergeant Peralta’s courageous and selfless actions in combat saved the lives of
			 his fellow Marines;
			(3)concurs with the
			 Marine Corps and the Department of the Navy that Sergeant Peralta’s actions are
			 in the spirit and tradition of the Medal of Honor;
			(4)maintains that, consistent with previous
			 Medal of Honor awards, the eyewitness accounts confirm that Sergeant Peralta
			 deliberately pulled the grenade into his body and the eyewitness accounts
			 should be the leading and deciding factor in evaluating Sergeant Peralta’s
			 Medal of Honor nomination; and
			(5)recommends that
			 Sergeant Peralta be posthumously awarded the Medal of Honor.
			
